DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16, in the reply filed on 9/13/2022 is acknowledged.

Response to Amendment
	Applicant has amended claims 1, 10, and 16, and canceled claims 14 and 17-21. Claims 1-13, 15, and 16 are pending.
	The amendments to the claims have overcome some, but not all, of the 112(b) rejections of record. Furthermore, the amendments to the claims have necessitated new rejections under 112(b). See 112(b) rejections below for details. 
	The amendments to the claims have overcome the prior art rejections of record. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/13/2022, with respect to the 112(b) rejections have been fully considered and are persuasive in part.  
Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Some of the 112(b) rejections have been overcome by the amendments.
However, the amendments have not adequately addressed all of the 112(b) rejections set forth in the previous Office Action. Those 112(b) rejections which were not adequately addressed are maintained below. In some cases, said 112(b) rejections have been altered as necessitated by Applicant’s amendments to the claim language. See 112(b) rejections below for details.


Applicant’s arguments, see Remarks, filed 9/13/2022, with respect to the prior art rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the prior art rejections of record. Therefore, the rejections have been withdrawn.  

	The following include new rejections necessitated by amendment, as well as rejections maintained from the previous Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a water sanitizing system configured to produce water vapor” in the preamble. However, the claim does not clearly articulate in what way the recited elements represent a water sanitizing system configured to produce water vapor. In other words, it is not immediately clear from the language of claim 1 how the claimed system would be capable of carrying out the claimed functions of “water sanitizing” and “produc[ing] water vapor” as recited in the preamble.
Presumably, the claimed system represents a water sanitizing system in that the inner chamber thereof is configured to sanitize water by boiling water to produce water vapor.
Applicant should amend claim 1 so as to clearly articulate the manner in which the elements thereof constitute a water sanitizing system configured to produce water vapor. In the interest of clarity, in order to clearly articulate the manner in which the elements thereof constitute a water sanitizing system, claim 1 must actively recite a specific element (or combination of elements) that is explicitly configured to sanitize water by producing water vapor. It is insufficient to merely add a broad recitation stating that the system as a whole is configured to produce water vapor.
With regard to claim 1: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lens” in claim 1 is used by the claim to mean “a solar concentrator, such as a lens or a reflective concentrator” (as evidence see at least claims 3, 4, 5, and 7), while the accepted meaning is “a piece of glass or other transparent substance with curved sides for concentrating or dispersing light rays, used singly (as in a magnifying glass) or with other lenses (as in a telescope).” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites “a vacuum source in communication separately with the inner chamber and the outer chamber, the vacuum source controlling pressure within the inner chamber separately from the outer chamber for controlling conversion of liquid within the inner chamber to a gas,” in lines 6-8 (emphasis added).
This limitation, and particularly the emphasized portion thereof seems to indicate that the control of pressure within the outer chamber, and the separate control thereof from the pressure in the inner chamber, is necessary for the “controlling conversion of liquid within the inner chamber to a gas”. However, it is unclear how the control of pressure within the outer chamber would result in “controlling conversion of liquid within the inner chamber to a gas”. In fact, there is nothing in the apparatus claims (1-16) which clearly indicates the function of the outer chamber, let alone why or in what way exactly the pressure therein is controlled. 
It is of further note that none of the apparatus claims (claims 1-16) actually recite any language indicating that the vacuum pump controls pressure in the outer chamber, instead the apparatus claims merely indicate that the vacuum pump controls pressure in “the inner chamber separately from the outer chamber”. In addition, the claims merely recite that the vacuum source is in communication with the inner and outer chambers, without specifying the nature of said communication. In other words, there is nothing in the claims which actually requires the vacuum source be in fluid communication with the outer chamber. Thus, it seems that the apparatus claims 1-16 do not actually require that the vacuum source to be capable of controlling the pressure in the outer chamber.
In view of the forgoing discussion, it is unclear if the claimed vacuum source need be in fluid communication with the outer chamber so as to control the pressure therein.
A review of Applicant’s specification indicates that the outer chamber is a vacuum insulation chamber, i.e. for providing vacuum insulation to the inner chamber. Furthermore, Applicant’s specification indicates that the vacuum source is in fluid communication with both the inner chamber and the outer chamber so as to control the respective pressures within said chambers independently.
For the purposes of Examination, claim 1 has been interpreted as requiring that the vacuum source be configured in fluid communication with the both the inner and outer chambers so as to control (i.e. reduce) the respective pressures therein independently.
Applicant should amend claim 1 to clarify as appropriate.
Claims 1-13, 16, and 16 are rejected due to their dependency on indefinite claim 1.

Allowable Subject Matter
Claims 1-13, 15, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is drawn to a water sanitizing system configured to produce water vapor, the system comprising a vacuum source including “a vacuum pump in fluid communication with the manifold, wherein the manifold is configured to separately place the vacuum pump in fluid communication with the inner chamber and the outer chamber so as to provide for the vacuum pump to independently control a pressure within the inner chamber separate of a pressure in the outer chamber.”
The closest prior art of record is Kruse (US 4,504,362) in view of Nameda (US 4,505,263) as described in the 103 rejections set forth in the previous Office Action.
The combination of Kruse in view of Nameda does not teach or fairly suggest a system having such a vacuum source. There is no prior art of record which cures the deficiencies of Kruse and Nameda. Therefore, said vacuum source as described in Applicant’s specification is novel and non-obvious over the prior art of record. Therefore, said vacuum source is novel and non-obvious over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772